Citation Nr: 0840129	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
proximal phalangectomy and syndactylization of fifth digit, 
left foot.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
proximal phalangectomy and syndactylization of fifth digit, 
right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's request 
to reopen his claim for service connection for residuals of 
proximal phalangectomy and syndactylization, fifth digit, 
bilateral on the grounds of no new and material evidence.


FINDINGS OF FACT

1.  A September 1976 rating decision that denied service 
connection for proximal phalangectomy and syndactylization of 
fifth digit, bilateral was not appealed.

2.  Evidence compiled since the September 1976 rating 
decision regarding service connection for residuals of 
proximal phalangectomy and syndactylization of fifth digit, 
bilateral is new, but does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1976 rating decision denying service 
connection for residuals of proximal phalangectomy and 
syndactylization of fifth digit, bilateral is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for residuals 
of proximal phalangectomy and syndactylization of fifth 
digit, bilateral has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in September 1976 the RO denied 
service connection for proximal phalangectomy and 
syndactylization of fifth digit, bilateral on the basis that 
the veteran had "bilateral metatarsalgia and 
quintiprimusarus [sic] bilateral, both conditions shown to 
have existed prior to enlistment and not aggravated by 
service."  A notice of disagreement was not filed, and the 
decision became final.  38 C.F.R. § 3.104.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.  Another 
method of approaching a final decision is to file a petition 
of clear and unmistakable error pursuant to 38 C.F.R. § 
3.105(a).  Such a petition has not been filed in this case.

In October 2004 the veteran requested that his claim for 
service connection for residuals of proximal phalangectomy 
and syndactylization of fifth digit, bilateral be reopened.  
This request was denied in a January 2005 rating decision on 
the grounds of no new and material evidence.  The veteran has 
appealed. 

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the veteran's current claim for service 
connection for "residuals, burning and numbness from 
bilateral feet surgery" and foot pain at the site of the old 
surgery 5th metatarsal areas was accompanied by VA treatment 
records diagnosing the veteran with metatarsalgia and foot 
pain at the site of the old surgery in the fifth metatarsal 
areas.  Since the current diagnoses and claim are based on 
the same factual basis as the time the case was last decided 
on the merits, new and material evidence is necessary to 
reopen the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the September 1976 
rating decision included the veteran's service treatment 
records (STRs).  An April 1974 entrance examination showed 
the veteran as having "pes planus [illegible] NCD (not 
considered disabling)."  An April 1975 examination showed 
that the veteran complained of his toes growing together and 
he reported that he has had the condition his whole life.  
Physical examination showed "5th digits bilateral on feet 
are turned medially and cond[ition] seems to be getting 
worse."  A May 1975 STR indicates that the veteran underwent 
"excision of the proximal phalanx of the right 5th digit of 
both feet and syndactylization of the 5th to the 4th toe."  
He continued to seek treatment for his feet from August to 
November 1975.  He stated that he experienced pain in his 
little toes when walking but not when standing still.  
Physical examination in September 1975 indicated that the 
proximal phalangectomy site was well healed but he had tender 
calluses on the plantar surface of the 5th metatarsal heads.  
Later in the month it was noted that he did not have any 
calluses but did have tenderness at the 2nd through 5th 
metatarsal heads.  An April 1976 report of the Medical Board 
diagnosed the veteran with the following: 

1.  Bilateral metatarsalgia, EPTE 
(existed prior to enlistment), not 
aggravated #7871
2.  Quinti primus varus, bilateral, 
surgically improved by #3, EPTE not 
aggravated #7548
3.  Proximal phalangectomy and 
syndactylization of fifth digit 
bilaterally, #7548

The Medical Board opined that the veteran was not fit for 
active duty due to a physical disability which was neither 
incurred in nor aggravated by a period of active service.  
The RO noted that the veteran's surgery was considered 
remedial for a condition that existed prior to service.  

The evidence compiled since the September 1976 denial of the 
claim on the merits includes VA treatment records dating from 
April 1999 to January 2005 showing the veteran complaining of 
pain to his feet in April 1999, May 2004, July 2004, 
September 2004, and January 2005.  A September 2004 x-ray 
report indicated bilateral residuals of surgery involving the 
5th toes.  Otherwise, the examination was negative.  In July 
2004 the veteran complained of pain in his right 5th toe but 
reported no new trauma.  During these examinations the 
veteran noted the surgery performed in service.  The evidence 
in the treatment records is cumulative and redundant of that 
already of record at the time of the prior final denial of 
the issue on the merits.  Moreover, the medical records 
dating from April 1999 to January 2005, while new, are not 
material to the issue of service connection.  While the 
veteran is competent to state, as he has in conjunction with 
his previous claim, that the surgery performed in service 
resulted in residuals, there is still no competent medical 
evidence that purports that a pre-existing foot condition was 
aggravated during service or that it did not pre-exist 
service.  See Routen v. Brown, 10 Vet. App. 183 (1997), 
aff'd, 142 F.3d 1434 (1998).  Accordingly, the newly 
submitted evidence does not raise a reasonable possibility of 
substantiating the veteran's claim for service connection.  
New and material evidence having not been found, the 
veteran's request to reopen his claim must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

During the pendency of the appeal the Court issued a decision 
in which it held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In a letter dated in November 2004 the veteran was advised of 
the information and evidence necessary to reopen his claim 
for service connection for residuals of fee surgery, and of 
the evidence needed to substantiate the underlying claim for 
service connection.  He was also advised of the evidence that 
VA would seek to provide; and of the information and evidence 
that he was expected to provide. Although the RO failed to 
notify the veteran about regulatory provisions regarding the 
degree of disability and the effective date of the 
disability, since the veteran's claim is not being reopened, 
no disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the letter did not fully satisfy the duty to 
notify provisions regarding aggravation of a pre-existing 
condition.  However, the presumption of prejudice has been 
rebutted.  The veteran was informed in the January 2005 
rating decision of the lack of evidence regarding aggravation 
of his pre-existing condition by service.  He was also 
provided in the February 2005 statement of the case with an 
explanation that there was no documentation showing a pre-
existing condition was aggravated by service.  Based on the 
notices provided by the RO to the veteran, he is reasonably 
expected to understand the types of evidence that would 
support his claim for service connection.  Accordingly, as 
the veteran was provided with sufficient notice and a 
sufficient period of time to respond, any presumption of 
prejudice with respect to the timing of the notice is 
rebutted.  

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and associated with the claims file.  The 
Board is satisfied that VA has sufficiently discharged its 
duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for residuals of proximal 
phalangectomy and syndactylization of fifth digit, 
bilateral.  The petition to reopen those claims is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


